UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1331


JLS, INCORPORATED,

                Plaintiff - Appellee,

          v.

PUBLIC SERVICE COMMISSION OF WEST VIRGINIA,

                Defendant,

          and

DUNCAN’S MOTEL, INCORPORATED; WILLIAMS TRANSPORT,

                Movants,

          and

C & H COMPANY; CIMARRON COACH OF VIRGINIA, INCORPORATED; D &
L LIMOUSINE, INCORPORATED; TAXI LEASING, LIMITED; TAXI
SERVICE, INCORPORATED, d/b/a Yellow Cab,

                Movants – Appellants.



                             No. 08-1338


JLS, INCORPORATED,

                Plaintiff - Appellee,

          v.

PUBLIC SERVICE COMMISSION OF WEST VIRGINIA,

                Defendant,
           and

C & H COMPANY; CIMARRON COACH OF VIRGINIA, INCORPORATED; D &
L LIMOUSINE, INCORPORATED; TAXI LEASING, LIMITED; TAXI
SERVICE, INCORPORATED, d/b/a Yellow Cab,

                 Movants,

           and

DUNCAN’S MOTEL, INCORPORATED; WILLIAMS TRANSPORT,

                 Movants – Appellants.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.   Joseph R. Goodwin,
Chief District Judge. (2:07-cv-00586)


Argued:   January 28, 2009               Decided:   March 20, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


ARGUED: James David Kauffelt, KAUFFELT & KAUFFELT, Charleston,
West Virginia, for Appellants.     Jeremy Kahn, KAHN AND KAHN,
Washington, D.C., for Appellee. ON BRIEF: Michael W. Carey, S.
Benjamin Bryant, CAREY, SCOTT, DOUGLAS, P.L.L.C., Charleston,
West Virginia, for Appellants Williams Transport and Duncan’s
Motel, Incorporated. Robert R. Rodecker, LAW OFFICES OF ROBERT
R. RODECKER, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

       In this suit, a motor passenger carrier seeks injunctive

relief and a declaration that its transportation of railroad

employee      train   crew        members      in     motor     vehicles       to     and   from

different      points    along       railroad         lines     constitutes          interstate

transportation        even     when      the     moves        are    wholly     within      West

Virginia.       Several       companies         now      appeal      the    denial     of   their

motions to intervene as defendants.                      We reverse and remand.



                                               I.

       The    plaintiff,      JLS,       Inc.,      is    a   motor        passenger    carrier

registered with the Federal Motor Carrier Safety Administration.

JLS is in the business of transporting railroad crew members in

motor   vehicles      to     and     from      different        points       along     railroad

lines, and JLS holds a federal permit authorizing the making of

such trips in interstate commerce.

       Counsel for JLS sent a letter in July 2007 to the Director

of Transportation of the West Virginia Public Service Commission

(“PSC”) asserting that its transportation of crew members to and

from points within West Virginia constituted interstate commerce

that was subject only to federal regulation.                               The letter stated

that    JLS    planned       to    proceed       on      that       assumption.         Counsel

subsequently      telephoned         a    PSC       staff     attorney,       who     allegedly

advised counsel that JLS would need a permit from PSC in order

                                                3
to transport rail crew members within West Virginia.                              JLS then

filed    this   action      on    September      19,     2007,   against       the     West

Virginia    Public    Service       Commission      (“PSC”),     seeking          an   order

from the district court declaring that its proposed activities—

moves      wholly     within        West      Virginia—constitute             interstate

transportation and therefore are subject only to federal, not

state,     regulation.           The   suit      also    requests      an     injunction

prohibiting PSC from attempting to take “any enforcement action”

regarding such activities.             J.A. 24.

        JLS moved for summary judgment on October 19, one month

before PSC’s answer was due.                    In support of the motion, JLS

filed an affidavit of its president, W. Scott Boyes (“the Boyes

Affidavit”).        Pursuant to local rules, PSC’s response to JLS’s

summary judgment motion was due on November 2.                        That date being

more than two weeks before PSC’s answer was due, the district

court    extended    PSC’s       deadline     for   responding        to    the    summary

judgment motion to December 3.

        PSC filed its answer on November 19.                     The next day, C&H

Company; D&L Limousine, Inc.; Cimarron Coach of Virginia, Inc;

Taxi    Service,    Inc.,    doing      business        as   Yellow    Cab;    and     Taxi

Leasing,    Ltd.,    all    moved      to   intervene.        Two     more    companies,

Williams    Transport       and    Duncan’s       Motel,     Inc.,    later       filed    a

separate motion to intervene one month later.                        We will refer to

all seven companies collectively as “Movants.”

                                            4
       Movants   represent    that    they    are   engaged       in   activities

similar to JLS, including wholly intrastate transportation of

passengers, and that they hold intrastate authority granted by

PSC.    Each alleges that it is entitled to intervene as a matter

of right because it has an interest in the transaction that is

the subject of the action, PSC cannot adequately represent its

interest, and denial of its intervention request may impair or

impede its ability to protect its interest.

       The interest that Movants claim is an economic one.                     They

maintain that if JLS obtains the relief it is seeking, JLS and

other similarly situated companies will not be subject to PSC

rules   and    requirements   and    will    therefore     be   better    able   to

compete for railroad crew transportation business within West

Virginia.         Each     Movant      asserts      that        the    intrastate

transportation of railroad crews represents a significant part

of   their    total   business.      They    further   represent       that   their

knowledge of the railroad crew transportation business exceeds

PSC’s and that no one from PSC has ever visited them or inquired

about how such crews are transported.                  They assert that PSC

could not adequately represent and defend their interests in

this suit because of PSC’s lack of knowledge and because the

Movants’ revenue and interest in the continued employment of its

workers gives them a much greater incentive to litigate the suit

vigorously.

                                       5
      On November 29, the original five Movants filed a motion

requesting that the deadline for responding to JLS’s summary

judgment motion be moved to after the completion of discovery

(“the Motion to Enlarge Time”).                  The motion alternatively sought

denial of the summary judgment motion without prejudice pending

discovery or denial of summary judgment on the merits.                                Movants’

memorandum in support of the motion cited specific conflicts

between    their   affidavits          and   the      Boyes      Affidavit       on    several

material points and argued that discovery was needed on these

points.     Then, on December 3, PSC filed its response to JLS’s

summary     judgment      motion.        PSC      did      not     file    any    affidavit

contradicting any fact alleged by JLS or an affidavit stating

that further discovery was needed.                    Instead, it relied on two of

the affidavits Movants had filed.                       PSC and the five original

Movants     thereafter      filed       separate        motions      to    dismiss       with

supporting memoranda.

      On    February      11,    the     district          court    denied       all     seven

Movants’ motions to intervene and denied as moot the original

Movants’ other outstanding motions.                     The court ruled that even

if   the   Movants     will     face    greater        competition        for    rail    crew

transportation       business     if     JLS     obtains      the    relief       it    seeks,

their interest in avoiding such competition is not sufficiently

direct     to   justify    intervention          as    a    matter    of    right.        The

district court also ruled that because PSC apparently shared the

                                             6
Movants’      ultimate      goal     of     characterizing            JLS’s       action    as

intrastate      and    supporting         PSC’s      jurisdiction,          a    presumption

arose that their interests were adequately represented, so that

Movants were required to show “adversity of interest, collusion,

or nonfeasance.”           J.A. 350 (internal quotation marks omitted).

The   court     stated     that    Movants         had   not    alleged         collusion   or

nonfeasance, and because the court had “already determined that

[Movants] do not possess an adequate interest, any effort to

determine whether [Movants] have demonstrated interests that are

adverse    would      be   academic.”          J.A.      350.     The       court    further

concluded that the superiority of Movants’ knowledge about rail

crew transportation would be immaterial to the success of JLS’s

suit.

                                            II.

      Movants argue that the district court abused its discretion

in    denying    their      motions       to       intervene.         See       Virginia    v.

Westinghouse      Elec.     Corp.,    542      F.2d      214,   216    (4th       Cir.   1976)

(stating standard of review).               We agree.

        Rule 24(a)(2), pertaining to intervention as a matter of

right, provides that

        [o]n timely motion, the court must permit anyone to
        intervene who . . . claims an interest relating to the
        property or transaction that is the subject of the
        action, and is so situated that disposing of the
        action may as a practical matter impair or impede the
        movant’s ability to protect its interest, unless
        existing parties adequately represent that interest.

                                               7
Rule 24 does not specify what type of interest a party must have

to intervene as a matter of right, but the Supreme Court has

recognized      that    “‘[w]hat        is    obviously       meant    .    .     .   is     a

significantly        protectable        interest.’”        Teague     v.    Bakker,        931

F.2d   259,    261     (4th   Cir.      1991)      (quoting   Donaldson          v.   United

States, 400 U.S. 517, 531 (1971)).                  When the party on whose side

a movant seeks to intervene is pursuing the same result that the

movant    is    urging,       a    presumption       arises     that       the    movant’s

interest is adequately represented, so that the movant must show

“adversity       of       interest,           collusion,        or         nonfeasance.”

Westinghouse Elec. Corp., 542 F.2d at 216.                      However, the movant

need not show that the representation by existing parties will

definitely be inadequate in this regard.                      See Trbovich v. UMWA,

404 U.S. 528, 538 n.10 (1972).                Rather, he need only demonstrate

“that representation of his interest ‘may be’ inadequate.”                                 Id.

For this reason, the Supreme Court has described the applicant’s

burden on this matter as “‘minimal.’”                      Teague, 931 F.2d at 262

(quoting Trbovich, 404 U.S. at 538 n.10).

       Feller v. Brock, 802 F.2d 722 (4th Cir. 1986), demonstrates

that Movants’ interest is adequate here.                      In Feller, this court

reversed the denial of a request to intervene as defendants made

by individual apple pickers in a case in which apple growers

were   plaintiffs       and       the   United      States    Department         of    Labor

(“DOL”)   was    the    defendant.           The    suit   concerned       the    growers’

                                             8
rights to be issued temporary foreign worker certifications on

the basis of a wage litigated in a previous action.                         There were

three groups of pickers seeking to intervene, one of which was

composed of domestic pickers for West Virginia growers who were

not plaintiffs in the suit.            We held that this group of pickers

had an interest in the suit sufficient to support intervention

as a matter of right because the wages of the competing domestic

workers would be expected to increase to the extent that the

litigation     resulted     in    foreign      workers     being    unavailable      or

available only at a higher wage.               See Feller, 802 F.2d at 730.

        Here, the interest that Movants seek to protect is very

similar to that in Feller.             Although Movants have no property

rights at stake, the result of this suit will determine the

level    of   competition     that   Movants      will     have,    and   hence,   the

amount of income they can expect to earn.                        All Movants derive

substantial revenue from transporting railroad crews under their

PSC authority.        If JLS is awarded the relief it seeks, Movants

would face competition from an entity—perhaps multiple entities

in the future—that does not have to do what they have done—

obtain    authority    from      PSC—and    which    is    not    subject    to   PSC’s

orders, rules, and regulations.                In contrast, according to JLS

itself, the hurdles that it will face if it is subject to PSC’s

authority     would   be   enormous;       indeed,    it    would    be     “virtually

impossible for JLS to obtain PSC intrastate authority to provide

                                           9
rail-crew     service.”           J.A.     38.             Seeing     no    rationale     for

distinguishing       Feller,      we     conclude      that      Movants’     interest     is

adequate as a matter of law.               See also Utahns for Better Transp.

v. United States Dep’t of Transp., 295 F.3d 1111, 1115 (10th

Cir.    2002)     (holding        that     transportation             association       could

intervene as a matter of right on the side of the Department of

Transportation in a suit about a regional transportation plan

because “[t]he threat of economic injury from the outcome of

litigation       undoubtedly        gives        a     petitioner          the     requisite

interest”).

       JLS does not dispute that this interest would be impaired

if JLS obtained the relief it sought.                        We therefore turn to the

issue    of   the    adequacy       of    PSC’s       representation          of    Movants’

interest.

       Movants      have    not    alleged        a        conflict    of    interest      or

collusion on the part of PSC.                Rather, they allege nonfeasance.

They maintain that because of PSC’s relative lack of knowledge

of rail crew transportation and because it lacks the motivation

that Movants have to defeat JLS, PSC has not litigated and will

not litigate this action sufficiently vigorously and effectively

to protect their interest.                 We conclude that Movants clearly

satisfied       their      “minimal”       burden           of     showing       that   PSC’s

representation of their interests “may be inadequate” in this

regard.       Trbovich,     404    U.S.     at       538    n.10    (internal      quotation

                                            10
marks    omitted);     cf.    Teague,      931    F.2d     at    262    (holding    that

district    court     erred   in    finding      adequate       representation      when

would-be    intervenors’      superior        financial       resources    created    “a

significant chance that they might be [more] vigorous” in their

defense of the action than the named defendants).

     Initially, we note that even when a governmental agency’s

interests    appear     aligned     with      those   of    a    particular     private

group at a particular moment in time, “the government’s position

is defined by the public interest, [not simply] the interests of

a particular group of citizens.”                 Feller, 802 F.2d at 730; see

In re Sierra Club, 945 F.2d 776, 780 (4th Cir. 1991).                           Movants

point out that if Movants’ intervention is denied, PSC could

settle this case in a manner that could harm Movants’ interests.

     Moreover, in this case, Movants have leveled more effective

challenges     than    has    PSC   to   the     facts     JLS    has    conceded    are

material to its case.          For example, JLS has represented that it

is   seeking    to    enter     into     contracts       to      provide   rail     crew

transportation to Norfolk Southern and CSX Railroads in West

Virginia.       JLS concedes that its assertion that “NS and CSX

trains   move    between      points     in     different       states”    is   a   fact

material to its case.          J.A. 215-A.        However, Movant Yellow Cab’s

Jamie Marlowe counters in his affidavit that, in his experience,

“entirely intrastate train moves are not rare, but are common,

and may be a majority of those conducted by” Yellow Cab.                            J.A.

                                           11
154.      He also states that about 75% of railroad crew trips

conducted      by     Yellow    Cab    were    transportation       of   local      crews,

meaning a trip beginning at a train station or motel in West

Virginia and ending at a train in West Virginia, or the reverse,

without leaving the state.                  This is supported by several other

of Movants’ affidavits.

       JLS also concedes that it is material that Norfolk Southern

and CSX “won’t enter into contract[s] with JLS if JLS can’t

provide complete service, including transportation within West

Virginia.”           J.A.    215A.     Movants      have   argued    that     the    Boyes

Affidavit is not sufficient by itself to establish the positions

of these two railroad companies and urge that further discovery

is needed to establish that point.                    They also challenge JLS’s

assumption that JLS could not provide complete service to these

railroads without obtaining the relief it seeks in this case.

Several Movants’ affidavits stated that there was at least one

company       that    provided       rail   crew    transportation       to    and   from

points within West Virginia without having received operating

authority from PSC.              Movants further allege that a few days

prior    to    the    district       court’s   opinion     one   Movant       received   a

proposed contract from Norfolk Southern explicitly allowing for

the     subcontracting          of     transportation       to      other      entities,

suggesting that JLS could subcontract the transportation duties

at    issue     in    this     case.        These   factual      challenges      support

                                              12
Movants’ claims that their superior knowledge of railroad crew

transportation and their greater incentive to defeat JLS gives

them    a     significant       advantage         over      PSC     in   their      ability   to

litigate this case.

       Movants have also advanced some significant legal points

that    PSC    did     not    present.           For     example,        in   its    memorandum

supporting its summary judgment motion, JLS relied on a decision

of the Pennsylvania Public Utility Commission (“the PPUC”), In

re   Renzenberger,        Inc.,       98    Pa.       P.U.C.   87    (Feb.     7,    2003),    as

factually “indistinguishable” from the present case.                                 J.A. 113.

In its responding memorandum, PSC acknowledged JLS’s citation of

the case but failed to distinguish it.                            In contrast, in their

reply    to    JLS’s    opposition          to    their     motion       to   intervene,      the

original Movants pointed out that the PPUC had substantially

modified that decision, limiting it to covering crews that “have

just entered Pennsylvania from another state and are going to

temporary       housing       or     they    will      be   traveling         from    temporary

housing to leave Pennsylvania and travel to another state.”                                   In

re   Renzenberger,           Inc.,    2003       WL    21263616      (Pa.     P.U.C.    May    5,

2003).        This modification is especially important in light of

Movants’ affidavits stating that as many as 75% of all railroad

trips performed by Movants do not involve crews from out of

state or do not cross a state line.



                                                 13
       Furthermore, in their memorandum supporting their motion to

dismiss, the original Movants cited to Public Service Commission

of   Utah       v.    Wycoff    Co.,    344    U.S.    237    (1952),    a   case     not

identified by PSC.             Wycoff concerned facts nearly identical to

those      of    the    present     case.          There,    the    plaintiff      sought

injunctive relief as well as a declaratory judgment against the

Utah Public Service Commission stating that its transportation

of motion picture film and newsreels between points within Utah

constituted          interstate,    not   intrastate,        commerce.       The    Court

held    that     the    plaintiff      could   not    be    entitled    to   injunctive

relief as there was “no proof of any threatened or probable act

of   the    defendants         which   might       cause    the    irreparable     injury

essential to equitable relief by injunction.”                        Id. at 241.       As

for declaratory relief, the Court noted that the Declaratory

Judgment Act does not confer absolute rights to litigants to

receive declaratory orders, but rather confers discretion on the

courts to award such relief.                   See id.        The Court held that,

under the particular facts before it, declaratory relief should

not be awarded.          See id. at 245.           In so ruling, the Court relied

on the fact that the Utah PSC had not taken any concrete action

against the declaratory judgment plaintiff.                        See id. at 245-46.

The Court noted that characterizing plaintiff’s transportation

as intrastate or interstate would be premature since, if the

Utah PSC ever were to undertake regulation of the plaintiff, the

                                              14
relevant facts might have changed by that time.                              See id. at 246.

The    Court     also    reasoned       that     issuing         a   declaratory         judgment

before the Utah PSC took concrete action would be incompatible

with     a    proper      federal-state          relationship             because    it     would

essentially preempt the initial right of the state to reduce its

policies into a concrete order as might happen if that process

were not short-circuited.                   See id. at 247.                  The Court also

stated       that   it    was    “doubtful”         that        it   had    federal-question

jurisdiction since the federal right asserted would only be a

defense to a threatened action.                      Id. at 248.            The Court chose

not to decide that jurisdictional issue, however, since it had

determined       that     the    case    should      be     dismissed       on     the    grounds

already discussed.          See id. at 248-49.

        JLS    contends     that       Wycoff       is     of    little      relevance       here

because it has been overruled to the extent that it suggested

(in dictum) there was no case or controversy before the Court.

See Aroostook Band of Micmacs v. Ryan, 404 F.3d 48, 60 (1st Cir.

2005).         Regardless       of    the   jurisdictional             import       of    Wycoff,

however,       Movants’     citation        of      the    case      is    still    clearly    a

significant contribution as it may very well prevent JLS from

obtaining the relief it seeks.

       For     these     reasons,       Movants      have       convincingly        shown   that

their        litigation     of       this   suit          has    been,      and     would     be,

significantly more vigorous and effective than PSC’s.                                     Having

                                               15
noted    the      difficulty        for     a    government       entity    in    adequately

representing the interests of a private group, see Feller, 802

F.2d     at      730,     we     conclude       that   Movants      clearly       met     their

“minimal” burden of showing that PSC’s representation of their

interest “may be inadequate.”                     Trbovich, 404 U.S. at 538 n.10

(internal quotation marks omitted).                        We therefore reverse the

denial of Movants’ motions to intervene.



                                                III.

       Movants next argue that the district court erred in denying

as   moot—due        to    the    denial    of    their    motions     to    intervene—the

Motion      to    Enlarge        Time.      Because     we    reverse       the   denial     of

Movants’ motions to intervene, we will allow the district court

to consider the Motion to Enlarge Time in the first instance on

remand.



                                                 IV.

       In     sum,      we     reverse     the    denial     of    Movants’       motion     to

intervene        and      we   remand     to     the   district     court     for       further

proceedings.

                                                                  REVERSED AND REMANDED




                                                 16